DETAILED ACTION
	This action is a first action on the merits. The claims filed on January 14, 2022 have been entered. Claims 1-18 are pending and addressed. Below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of US Application No. 16/357,398, which is now US Patent No.11,255,135, filed on March 19, 2019. US Application No. 16/357,398 is a CON of US 15/704,795, which is now US Patent No. 10,267,100, filed on September 14, 2017. US Application No. 15/704,795 is a CON of US Application No. 14/551 ,928, now US Patent No. 9,777,541, filed on November 24, 2014. US Application No. 14/551,928 is a CON of US Application No. 13/008,337, now US Patent No. 8, 919,436, filed on January 18, 2011, which claims benefit of US Provisional Application No. 61/296,530 filed January 20, 2010.

Information Disclosure Statement
The information disclosure statement filed February 1, 2022 has been considered by the Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireline jar disposed on the wireline” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 14: The term “efficiency” in claims 2, 8, and 14 is a relative term which renders the claim indefinite. The term “efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear as to what is required for “increasing an efficiency” or operating a wireline jar as there are multiple aspects of a wireline jar operation that may be changed resulting in varying results which may or may be considered as “increasing efficiency”. 
Claims 3-6, 9-12, and 15-18 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 7, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheater, United Kingdome Patent No. GB 2,450,918 (hereinafter Wheater) in view of Vermeeren, US 5,941,312 (hereinafter Vermeeren).
Claim 1:  Wheater discloses a method of reducing direct contact of a wireline cable to a wall of a borehole wireline standoff (1) reduces sticking and key-seating, see abstract, pg 1, par 1, 5), comprising:
coupling a plurality of wireline standoffs (1) onto a wireline cable (wireline 2) (see Fig 3, pg 2, par [2], [13], pg 3, par [1]), each of the plurality of wireline standoffs (1) comprising:  
a pair of opposing assemblies (see Fig 2), wherein each of the opposing assemblies comprises a half shell (Fig 4-6), a cable (wireline 2) disposed in the half shell (see Fig 4), and external fins (external fins 4) coupled to the half shell (Fig 1-2, pg 2, par [11]-[12]);
conveying the wireline cable (2) into the borehole (see Fig 3); and 
reducing direct contact of the wireline cable (2) to the wall of the borehole (borehole wall 11), wherein the reducing results from a lower contact area of the wireline (2) per unit length of the borehole (see Fig 3, pg 1, par [5], pg 2, par [6]).
Wheater fails to discloses a cable insert configured to be disposed in the half shell.
Vermeeren discloses an a rod guide for a sucker rod used to prevent the sucker rod from rubbing against interior walls of the production tubing (col 1, In 12-14). The rod guide includes a split sleeve insert (cable insert 14) with an interior surface that secures the sleeve against the sucker rod and prevents axial movement of the sleeve relative to the sucker rod (col 1, In 45-49). Additionally, it includes an overlying sleeve that overlies the spilt sleeve in order to maintain the split sleeve in engagement with the sucker rod. The overlying sleeve is secured to the split sleeve (col 1, In 49-53).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the split sleeve of Vermeeren with the wireline standoff of Wheater in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, In 1). Both the wireline standoff and the rod guide are from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par [5] and Vermeeren, col 1, In 65-67).
Claim 7:  Wheater discloses a method of reducing direct contact of a wireline cable to a wall of a borehole wireline standoff (1) reduces sticking and key-seating, see abstract, pg 1, par 1, 5), comprising:
coupling a plurality of wireline standoffs (1) onto a wireline cable (wireline 2) (see Fig 3, pg 2, par [2], [13], pg 3, par [1]), each of the plurality of wireline standoffs (1) comprising:  
a pair of opposing assemblies (see Fig 2), wherein each of the opposing assemblies comprises a half shell (Fig 4-6), a cable (wireline 2) disposed in the half shell (see Fig 4), and external fins (external fins 4) coupled to the half shell (Fig 1-2, pg 2, par [11]-[12]);
conveying the wireline cable (2) into the borehole (see Fig 3); and 
reducing direct contact of the wireline cable (2) to the wall of the borehole (borehole wall 11), wherein the reducing results from lower applied sideways pressure of the wireline against the wall of the borehole (lower applied pressure of the wireline against the borehole wall, see Fig 3, pg 1, par [5], pg 2, par [6]).
Wheater fails to discloses a cable insert configured to be disposed in the half shell.
Vermeeren discloses an a rod guide for a sucker rod used to prevent the sucker rod from rubbing against interior walls of the production tubing (col 1, In 12-14). The rod guide includes a split sleeve insert (cable insert 14) with an interior surface that secures the sleeve against the sucker rod and prevents axial movement of the sleeve relative to the sucker rod (col 1, In 45-49). Additionally, it includes an overlying sleeve that overlies the spilt sleeve in order to maintain the split sleeve in engagement with the sucker rod. The overlying sleeve is secured to the split sleeve (col 1, In 49-53).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the split sleeve of Vermeeren with the wireline standoff of Wheater in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, In 1). Both the wireline standoff and the rod guide are from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par [5] and Vermeeren, col 1, In 65-67).
Claim 13:  Wheater discloses a method of reducing direct contact of a wireline cable to a wall of a borehole wireline standoff (1) reduces sticking and key-seating, see abstract, pg 1, par 1, 5), comprising:
coupling a plurality of wireline standoffs (1) onto a wireline cable (wireline 2) (see Fig 3, pg 2, par [2], [13], pg 3, par [1]), each of the plurality of wireline standoffs (1) comprising:  
a pair of opposing assemblies (see Fig 2), wherein each of the opposing assemblies comprises a half shell (Fig 4-6), a cable (wireline 2) disposed in the half shell (see Fig 4), and external fins (external fins 4) coupled to the half shell (Fig 1-2, pg 2, par [11]-[12]);
conveying the wireline cable (2) into the borehole (see Fig 3); and 
reducing direct contact of the wireline cable (2) to the wall of the borehole (borehole wall 11), wherein the reducing results from lower cable drag when conveying the wireline in or out of the wellbore (lower rolling resistance when conveying the wireline in or out of the borehole, Fig 3, pg 1, par [1]-[2], [5]).
Wheater fails to discloses a cable insert configured to be disposed in the half shell.
Vermeeren discloses an a rod guide for a sucker rod used to prevent the sucker rod from rubbing against interior walls of the production tubing (col 1, In 12-14). The rod guide includes a split sleeve insert (cable insert 14) with an interior surface that secures the sleeve against the sucker rod and prevents axial movement of the sleeve relative to the sucker rod (col 1, In 45-49). Additionally, it includes an overlying sleeve that overlies the spilt sleeve in order to maintain the split sleeve in engagement with the sucker rod. The overlying sleeve is secured to the split sleeve (col 1, In 49-53).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the split sleeve of Vermeeren with the wireline standoff of Wheater in order to secure the wireline standoff to the wireline disposed in the half shell and prevent axial movement of the wireline standoff relative to the wireline (Vermeeren, col 1, In 65-67, col 2, In 1). Both the wireline standoff and the rod guide are from the same problem solving area of preventing rubbing and/or sticking of a downhole device against interior walls of production tubing, casing, or a borehole (Wheater, pg 1, par [5] and Vermeeren, col 1, In 65-67).

Claim 2-6, 8-12, and 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheater in view of Vermeeren as applied to claim 1, and further in view of Gazda, US 4,007,798 (hereinafter Gazda).
Claims 2, 8, and 14: Wheater, as modified by Vermeeren, discloses an increasing an efficiency of operating a wireline tool disposed on the wireline (reducing the effects of differential sticking and key-seating of the wireline by eliminating direct contact of the wireline to the borehole wall resulting in lower contact area per unit length of the open borehole, lower applied pressure of the wireline against the borehole wall and lower rolling resistance when conveying the wireline in or out of the borehole, Fig 3, pg 1, par [1]-[2], [5]).
Wheater, as modified by Vermeeren, fails to disclose operating a wireline jar. 
Gazda discloses a wireline jar (hydraulic jar, see Fig). The wireline jar (see Figure) is operated by applying or releasing tension on the wireline (col 5, ln 22-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wireline tool of Wheater to include a wireline jar as disclosed by Gazda, as this modification would have allowed for imparting an upward impactive force in a well tool string (Gazda, col 1, ln 10-12). Further, it would have been obvious to one of ordinary skill that the reduction of differential sticking and key-seating of the wireline cable by leading a lower rolling resistance when conveying the wireline in or out of the borehole as disclosed by Wheater, would increase the efficiency of operating the wireline jar of Gazda, as the reduced resistance of the wireline would lead to a lower tensile force exerted on the wireline when operating the wireline jar. 
Claims 3, 9, and 15: Wheater and Vermeeren, as modified by Gazda, discloses wherein the operating comprises firing the wireline jar (Gazda, in operation, the jar is used to impart an upward impactive force to an object stuck in a well, jar is operated, or fired, by tension applied to the wireline, col 5, ln 22-44).
Claims 4, 10, and 16: Wheater and Vermeeren, as modified by Gazda, is silent as to increasing an efficiency comprises allowing the wireline jar to be fired at a lower surface tension applied to the wireline.
It would have been obvious to one of ordinary skill that the reduction of differential sticking and key-seating of the wireline cable by leading a lower rolling resistance when conveying the wireline in or out of the borehole as disclosed by Wheater, would increase the efficiency of Gazda, by allowing the wireline jar to be fired at a lower surface tension applied to the wireline, as the reduced resistance of the wireline would lead to a lower required tensile force exerted on the wireline when operating the wireline jar.
Claims 5, 11, and 17: Wheater and Vermeeren, as modified by Gazda, the operating comprises re-rocking the wireline jar (Gazda, returning the jar to a collapsed position so that another impactive force may be imparted, col 5, ln 45-60).
Claims 5, 12, and 18: Wheater and Vermeeren, as modified by Gazda the increasing an efficiency comprises attenuating an applied surface tension applied to the wireline before the applied surface tension reaches the wireline jar (reducing direct contact of the wireline cable 2 to the borehole wall 11 reduces the effects of differential sticking and key-seating of the wireline by eliminating direct contact of the wireline to the borehole wall resulting in lower contact area per unit length of the open borehole, lower applied pressure of the wireline against the borehole wall and lower rolling resistance when conveying the wireline in or out of the borehole, Fig 3, pg 1, par [1]-[2], [5]).

Conclusion
Claims 1-18 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676